EXAMINER’S AMENDMENT

Response to Arguments
Applicant’s amendments filed 06/08/2022 are persuasive. Hence, all claim rejections set forth in the most recent office action mailed 04/08/2022 are withdrawn. 

Interview Summary
A telephone interview between the Examiner and Applicant’s representative is performed in response to AFCP 2.0 amendment to discuss Examiner’s Amendment (as shown below). An agreement was reached regarding to Examiner’s Amendment, wherein Steven L. Crane (reg. 63314) (attorney of record) authorized the Examiner’s Amendment (as shown below).

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Steven L. Crane (reg. 63314).

The application has been amended as follows: 

As to claim 11, term of “an electronic control module in electrical communication with the NOx sensor” in lines 4-5 of claim 11 is replaced with – an electronic control module comprises a non-transitory computer readable recording medium storing a computer program product in electrical communication with the NOx sensor – 

As to claim 21, term of “an electronic control module in electrical communication with the NOx sensor” in lines 5-6 of claim 21 is replaced with – an electronic control module comprises a non-transitory computer readable recording medium storing a computer program product in electrical communication with the NOx sensor – 

The reason for the change made for the current claims 11 and 21 are adequate and proper to cover forms of non-transitory tangible media and transitory propagating signals per se in view of ordinary and customary meaning of computer readable media, particularly when the specification is silent.  See MPEP 2111.01, In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter).  Claims drawn to a computer readable medium that covers both transitory and non-transitory embodiments maybe amended to narrow the claim to cover on statutory embodiments to avoid rejection under 35 U.S.C. 101 by adding the limitation “non-transitory” to the claims.  See e.g. Gentry Gallery, Inc. v. Berkline Corp., 134 F.3d 1473 (Fed. Cir. 1998).

Allowable Subject Matter
	Claims 11, 13, 16, 21-25, 27-32, 34-35 are allowable.

The following is an examiner’s statement of reasons for allowance: 

As to instant claim 11, claim 11 includes identify if the real offset value is greater than a predetermined offset threshold, wherein: if the real offset value is greater than the predetermined offset threshold, the (x) and (y) values are incremented in an incrementing step until the (x) and (y) values meet predetermined calibrated values; or if the real offset value is NOT greater than the predetermined offset threshold, the (y) value is incremented, in combination with the other recited elements, were not reasonably found in the Prior Art.

Claims 13, 16, and 29-32, and 34-35 are also allowable based on their dependency on claim 11. 

As to instant claim 21, claim 21 includes compare the real offset value to a threshold; Application No. 17/032,551Page 5 of 18if greater than the threshold, incrementing the sensor value and the offset value until both values meet predetermined calibrated values; if less than the threshold, incrementing only the offset value until the offset value meets the predetermined calibrated value; determine a pass or a fail depending on a predetermined quantity of fails after the sensor value and the offset value meet the calibrated values, in combination with the other recited elements, were not reasonably found in the Prior Art.

Claim 22-25 and 27-28 are also allowable based on their dependency on claim 21. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUONG D PHAN whose telephone number is (571)272-8883.  The examiner can normally be reached on Monday – Friday 12pm-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571) 272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TRUONG D PHAN/Examiner, Art Unit 2861    

/JOHN FITZGERALD/Primary Examiner, Art Unit 2861